Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 05/31/2019 is a continuation of 15490351, filed 04/18/2017, now U.S. Patent #10351603. 
15490351 is a division of 14930792, filed 11/03/2015, now U.S. Patent #9630994 
14930792 Claims Priority from Provisional Application 62074167, filed 11/03/2014

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 9, filed 4/6/21, and claim amendment with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claim 20 has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, depending from claim 6 which recites the polypeptides of claim 1 for both the first and second assemblies, broadens the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
Claim 1 is directed to an isolated peptide comprising an amino acid sequence that is at least 80% identical to an amino acid sequence listed in claim 1, this including SEQ ID NO:12, and identical at least at one identified interface position, which for SEQ ID NO:12 includes position 116, which is alanine.  
The broadest reasonable interpretation of claim 1 is that it is directed to any polypeptide that meets the combined requirements of sequence identity and having at least one identified interface position amino acid for any of SEQ ID NOs:1-34, noting that the claiming of “isolated” does not reasonably distinguish from laws of nature or natural phenomenon, at least based on the decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013), see MPEP 2106.04(b) I. There are no additional elements recited in claim 1.
Claim 1 is directed to a composition of matter, a polypeptide (Step 1: YES).
As to Step 2A, regarding whether the claim is directed to a product of nature, as evidenced by the printouts of two polypeptide sequences of SAM-dependent methyltransferases of Streptomyces bacteria:


    PNG
    media_image1.png
    909
    645
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    810
    584
    media_image2.png
    Greyscale



Because the claim only is directed to isolated polypeptides - including that of SEQ ID NO:12 with position 116 as alanine, claim 1 does not recited additional elements that integrate the judicial exception into a practical application (Step 2A Prong 2: NO).
Finally, because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), claim 1 does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.
Claim 4 depends from claim 1 and limits the sequence identity to at least 85%, which the naturally occurring polypeptides A0A4P2AVB8_STRVZ and A0A5P2AVB8_STRVZ meet.  There are no additional elements recited in claim 4 and the analysis applied to claim 1 applies also to claim 4, and claim 4 does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.
Claim 5 depends from claim 1 and limits the sequence identity to at least 95%, which the naturally occurring polypeptide A0A4P2AVB8_STRVZ meets.  There are no additional elements recited in claim 5 and the analysis applied to claim 1 applies also to claim 5, and claim 5 does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.
Claim 18 is directed to a recombinant nucleic acid encoding the isolated polypeptide of claim 1.  Claim 18 is directed to a composition of matter, a nucleic acid (Step 1: YES).
The recombinant nucleic acid of claim 18 is interpreted as a nucleic acid having a sequence that encodes any polypeptide of claim 1.  The polypeptides set forth as A0A4P2AVB8_STRVZ and A0A5P2AVB8 are based upon sequencing of genomic sequences of the respective bacterial species.  Streptomyces venezuelae Strain ATCC 15068 that encodes one of the natural polypeptides meeting the limitations of claim 1, this because two nucleic acids that encode the same polypeptide have the same encoding properties and concomitant structures, claim 18’s recombinant nucleic acid is not markedly different from that of the naturally occurring nucleic acid of Streptomyces venezuelae Strain ATCC 15068 that encodes the naturally occurring polypeptide A0A4P2AVB8_STRVZ, so claim 18 is directed to a natural product judicial exception (Step 2A Prong 1: YES).  The same comparative analysis can be applied to the nucleic acid sequence for A0A5P2AVB8.
Because the claim only is directed to recombinant nucleic acids - including that which encodes SEQ ID NO:12 with position 116 as alanine, claim 18 does not recited additional elements that integrate the judicial exception into a practical application (Step 2A Prong 2: NO).
Finally, because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), claim 18 does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uniprot Q8KRX6, “The desosamine biosynthetic cluster of Streptomyces narbonensis, producer of narbomycin,” Bate and Cundliff, 2002, one page (BC), in view of US Publication No. 2004/0005672, Santi and Khosla, published 1/8/04 (SK).
Claim 1 is directed to an isolated peptide comprising an amino acid sequence that is at least 80% identical to an amino acid sequence listed in claim 1, this including SEQ ID NO:12, and identical at least at one identified interface position, which for SEQ ID NO:12 includes position 116, which is alanine.  
The broadest reasonable interpretation of claim 1 is that it is directed to any polypeptide that meets the combined requirements of sequence identity and having at least one identified interface position amino acid for any of SEQ ID NOs:1-34, noting that the claiming of “isolated” modifying the 
BC teaches a polypeptide sequence obtained from the bacterium Streptomyces narbonensis, this sequence developed from the nucleic acid sequence of such bacterium, and as indicated from the title a component of the desosamine biosynthetic cluster:

    PNG
    media_image3.png
    522
    561
    media_image3.png
    Greyscale

The polypeptide taught in BC has over 95% sequence identity with instant SEQ ID NO:12 and comprises an alanine at position 116 (see 35 USC 101 section above for sequence comparison with a later version of this sequence).  
Therefore BC anticipates claim 1, and also claims 4 and 5 these further limiting claim 1’s amino acid sequence identity to “at least 85%” and “at least 95%” of one of the amino acid sequences of claim 1, respectively.

SK broadly teaches production of polyketides using recombinant host cells that comprise recombinant DNA expression vectors for biosynthesis of products including polyketides, Title, Abstract.  Among the produced polyketides taught is narbomycin, paras 3, 5.  Para 39 teaches the attachment of desosamine sugars to the polyketides.  Para 69 teaches compounds produced by glycosylation of macrolide aglycones (product intermediaries) by action of enzymes of S. narbonensis, specifically reciting glucosylation with the sugar desosamine.  
It would have been obvious for one of ordinary skill in the art to utilize the nucleic acid sequence of BC when developing vectors for use in the invention of SK to produce narbomycin, because this was in the desosamine biosynthetic pathway of the organism that produced narbomycin, and SK teaches the need to glycosylate including with desosamine, to obtain a desired polyketide such as but not limited to narbomycin.
Further to the issue of “isolated”, para 142 of SK teaches that “… mutations in DNA encoding a PKS can also be used to introduce, alter, or delete an activity in the encoded polypeptide. Mutations can be made to the native sequences using conventional techniques. The substrates for mutation can be an entire cluster of genes or only one or two of them; the substrate for mutation may also be portions of one or more of these genes.”  During such modification processes it would have been obvious to produce the native polypeptide for comparative use in evaluating the effectiveness of mutants.  Accordingly, the isolated polypeptide of claim 1, as to SEQ ID NO:12, would have been obvious, rendering obvious claim 1.  There would have been a reasonable expectation of success given the relatively high level of skill in the art with regard to methods related to sequencing and recombinant technologies.
Based upon the sequence identity of BC’s polypeptide with instant SEQ ID NO:12, claims 4 and 5 also would have been obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code regarding 35 USC 103 can be found above.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uniprot Q8KRX6, “The desosamine biosynthetic cluster of Streptomyces narbonensis, producer of narbomycin,” Bate and .
The rejection of claim 1 as anticipated by, or in the alternative as obvious over, BC in view of SK is found above.
Claim 18 is directed to a recombinant nucleic acid encoding the isolated polypeptide of claim 1.  
BC does not teach a recombinant nucleic acid encoding the isolated polypeptide of claim 1, nor a recombinant expression vector comprising this, nor a recombinant host cell comprising the recombinant expression vector.  
SK teaches recombinant host cells that comprise recombinant DNA expression vectors “that drive expression of a product and a precursor for biosynthesis of that product … to produce useful products such as polyketides in host cells that do not naturally produce the product or produce the product or precursor at low levels due to the absence of the precursor or the presence of the precursor in rate limiting amounts”, Abstract, see also para 2, and 3 which recites narbomycin.
Because BC teaches a nucleic acid that encodes a polypeptide that per BC’s title is part of the desosamine biosynthetic cluster, and because SK teaches that desosamine is a sugar used in the production of polyketides of interest, which includes narbomycin, it would have been obvious per the broad teachings of SK regarding recombinant methods and materials to produce a recombinant nucleic acid encoding BC’s polypeptide that encodes an enzyme required for the production of the desosamine required for completion of production of a polyketide such as narbomycin.   There would have been a reasonable expectation of success given the relatively high level of skill in the art with regard to methods related to sequencing and recombinant technologies.
Accordingly claim 18 would have been obvious.
Claim 19, directed to a recombinant expression vector comprising the recombinant nucleic acid of claim 18 operatively linked to a promoter, would have been obvious because SK clearly teaches such compositions, see paras 14, 42, 64.
Claim 20, directed to a recombinant host cell, comprising the recombinant expression vector of claim 19, would have been obvious because SK clearly teaches such host cells as the basic units for production of desired products such as polyketides, see Abstract and paras 10, 13, 15, 30, 43, 69.

Double Patenting
Response to Arguments
Applicant’s arguments, see page 9, filed 4/6/21, and claim amendments with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 101 as claiming the same invention of claims 1-17 of prior U.S. Patent No. 9630994 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection, non-statutory double patenting, is made in view of the claim amendments.
Applicant’s arguments, see page 9, filed 4/6/21, and claim amendments with respect to the rejection(s) of claim(s) 18-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6 and 7 of prior U.S. Patent No. 10351603 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection, non-statutory double patenting, is made in view of the claim amendments.
Regarding all non-statutory double patenting rejections made in the 10/7/20 Non-final Office action, on pages 9-10 of Applicant’s 4/6/21 Remarks, Applicant acknowledged these rejections and stated Applicant “will defer responding until the claims are otherwise allowable.”  This is not a response with arguments and the rejections are maintained and modified as below to address claim amendments.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9630994.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of instantly claimed polypeptides of claim 1, having 80% identity, fall within the somewhat larger subgenus of the ‘994 claim 1, having 80% identity, of the same claimed set of amino acid sequences, because instant claims 2 and 3 are identical in wording to the ‘994 claims 2 and 3, because instant claim 4 with the 85% identity limitation would have been an obvious narrowing of the ‘994 claim 1’s at least 75% identity and/or extension of the ‘994’s claim 4’s at least 90% identity limitation of the same polypeptides, because instant claim 6 and 7 wording is identical to that of the ‘994 claim 6 and 7, because instant claim 8 is directed to the same invention with the same identity as the ‘994 claims 1 and 8 combined, and because instant claims 9-17 are identical in wording with the ‘994 claims 9-17.

s 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9630994 in view of Jayaraj and Smooker, The Open Veterinary Science Journal, 2009, 3, 28-34 (JS). Although the claims at issue are not identical, they are not patentably distinct from each other because the polypeptide of what the instantly claimed recombinant nucleic acid of claim 18 encodes is what is claimed in the ‘994 claims 1-5.
JS teaches the production of recombinant proteins, a major class of polypeptides to which the sequences of claims 1-5 of the ‘994 belong based on size. JS Fig. (1) and The Methodology section beginning on page 28 teach a nucleic acid, e.g., DNA, coding sequence for the heterologous protein, this meeting claim 18’s recombinant nucleic acid, and also teaches expression vectors, last paragraph of The Methodology section, at page 29, and also teaches host cells, pages 29-31.
JS, Abstract, teaches that “biotechnology owes a great deal to the ability to produce recombinant proteins, which can be made in far greater abundance than many native proteins, and are more easily quality controlled.”  These are clear advantages that would motivate one skilled in the art to use recombinant technology, which utilizes recombinant nucleic acid, expression vector and host cell systems to produce a desired polypeptide, such as those of claims 1-5 of the ‘994
Accordingly, claims 18-20 would have been part of a routine and easily quality controlled approach to produce a polypeptide of claims 1-5 of the ‘994, and would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
 Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 of U.S. Patent No. 9630994 in view of Jayaraj and Smooker, The Open Veterinary Science Journal, 2009, 3, 28-34 (JS, previously provided), and Seo et al., Adv. Funct. Mater. 2010, 20, 4055–4061 (Seo).
The claims of the ‘994 and the teachings of JS as they are relevant to claim(s) 1-5 are given previously in this office action and are fully incorporated here.
Claims 6-17 of the ‘994 do not specifically teach that the polypeptides of the nanostructures would have been made by a recombinant process using the recombinant nucleic acid, recombinant expression vector, the recombinant host cell of instant claims 18-20.

Given the respective teachings of JS and Seo, claims 18-20 would have been obvious over the nanostructures of claims 6-17 of the ‘994, which comprise any of the polypeptides of claims 1-5.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10351603. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower subgenera of what is instantly claimed in claims 18-20, directed to a recombinant nucleic acid sequence encoding the isolated polypeptide of instant claim 1 – this having an “at least 80% identical” limitation compared with the ‘603’s claim 1’s at least 75% identical over its length” limitation, so encompassing a narrower subgenus, a recombinant expression vector comprising this sequence, and a recombinant host cell comprising this expression vector, would have been obvious based on the motivation to moderately broaden the scope of Applicant’s inventions of the ‘603, thereby potentially broadening effective boundaries of protection.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 12-15 of U.S. Patent No. 10351603. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘603 claim 4 narrows identity to at least 90%, and this is anticipatory to what is instantly claimed in claims 18-20 which depend back to instant claim 1 having an “at least 75% identical” limitation, the narrower limitation the ‘603 claim 4 being anticipatory for the instant claims 18-20, particularly also considering claims 12-15 which comprise the recombinant nucleic acid of claim 4.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10351603, in view of Jayaraj and Smooker, The Open Veterinary Science Journal, 2009, 3, 28-34 (JS, previously provided). Although the claims at issue are not identical, they are not patentably distinct from each other because the polypeptide of what is instantly claimed would reasonably be known, given the teachings and suggestions of the secondary reference JS, to be .
JS teaches the production of recombinant proteins, a major class of polypeptides to which any sequence of instant claim 1 belongs based on size. JS Fig. (1) and The Methodology section beginning on page 28 teach that a nucleic acid, e.g., DNA, encodes a sequence for a desired heterologous protein.  This makes clear that if one teaches the recombinant nucleic acid that encodes a particular polypeptide/protein that in effect teaches the polypeptide/protein.
JS, Abstract, teaches that “biotechnology owes a great deal to the ability to produce recombinant proteins, which can be made in far greater abundance than many native proteins, and are more easily quality controlled.”  These are clear advantages that would motivate one skilled in the art to use recombinant technology, which utilizes recombinant nucleic acid, expression vector and host cell systems to produce a desired polypeptide based on the teachings recombinant nucleic acids that encode the same polypeptides as claimed in instant claims 1-5.
Accordingly, the polypeptides of instant claims 1-5 would have been part readily known to be able to be produced using a routine and easily quality controlled approach with recombinant technology once the recombinant nucleic acid sequences that encode them were know, so instant claims 1-5 would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application No.2011/0085939, Salemme et al., published 4/14/2011, teaches engineered proteins used in the assembly of nanostructure assemblies, Abstract, including icosahedral forms, claims 14, 30, paras 55, 56, and specifically teaches SEQ ID NO:66, which is very similar in overall sequence to instant SEQ ID NO:2 except that SEQ ID NO:66 does not comprise any of the identified interfaces of instant SEQ ID NO:2.  It is further noted that at position 23 of instant SEQ ID NO:2, which is an identified interface residue, is R, arginine, whereas in SEQ ID NO:66 there is K, lysine.  Although these generally are considered conservative substitutions for one another, the Examiner has not found a reasonable rationale to make this particular substitution, SEQ ID NO:66’s K for and R, to arrive at an 
US Patent Nos. 6262202, Walzer et al., 7/24/2001, 6303767, Betlach and McDaniel, 10/16.2001, and US Patent Publication No. 2004/0214276, Khosla et al., 10/28/2004, are relevant to the use of polypeptides and nucleic acids involved in the recombinant bioproduction of polyketides that include the incorporation of a polypeptide, and nucleic acid encoding the polypeptide, that is a SAM-dependent methyltransferase such as that found to meet the claim 1 SEQ ID NO:12 including one of the interface amino acid residues. These references are not relevant to Applicant’s claimed invention regarding nanostructures.

Conclusion
No claim is allowed.
The claims are directed to isolated polypeptides having at least at one identified interface position of the respective amino acid sequences identified as SEQ ID NOs:1 -34, each such polypeptide being at least 75% identical over its length to the respective amino acid sequence selected from the group consisting of SEQ ID NOs:1 -34, these sequences and the interface residues shown in claim 1, nanostructures made from these polypeptides by combining first and second polypeptides, and a recombinant nucleic acid encoding a polypeptide of claim 1, a recombinant expression vector comprising that nucleic acid, and a recombinant host cell comprising the recombinant expression vector.
No prior art or prior art combinations has/have been identified that anticipate or render obvious the claimed subject matter. The closest art of record is WO 2014/124301, published 8/14/2014, which teaches approaches to determining interfaces between axially aligned proteins forming self-assembling nanostructures, and several such nanostructures and also recombinant nucleic acids encoding specified isolated proteins, however does not teach, suggest, nor envisage the particularly claimed subject matter directed to the polypeptides of instant claim 1 having the identified interface residues.
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658


/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658